RUSSELL, J.,
concurring.
I concur in the result. The trial judge had the opportunity to observe the prospective commissioners and to evaluate their responses to voir dire examination in light of the circumstances surrounding the trial. The challenges for cause fell within the trial court’s sound discretion, and there is no evidence that its discre*439tion was abused. Nevertheless, I am concerned that this Court’s opinion, if read too broadly, might be interpreted as approving the seating of commissioners who have an ongoing business relationship with either the condemnor or the condemnee. As a general proposition, I believe that would be a mistake.
In this case, the evidence that Commissioner Ridgeway had an ongoing business relationship with the condemnee was ambiguous. Mr. Ridgeway testified on voir dire that he was familiar with the property and had discussed its value with one of the owners. He said that he had done utility work for the owner four or five years earlier. At a later point in his voir dire examination, he stated, “[w]e have discussed it during the years. I do his utility work.” The condemnor relies on Ridgeway’s use of the present tense in the last sentence quoted as evidence that he had an ongoing business relationship with the condemnee at the time of trial, despite his earlier testimony that the relationship was in the past. The ambiguity might have been removed by further voir dire questions, but it was not. This case, therefore, falls short of approving the seating of a commissioner who was shown to have an ongoing business relationship with a party at the time of trial.
I think it essential to public confidence in the commissioner system that a firm line be drawn at that point. Commissioners in eminent domain cases are vested with a heavy responsibility. They are neither chosen at random from the jury list nor selected by a democratic process. Rather, they are appointed by the court from lists submitted by the parties. Code § 25-46.20. They are to be “freeholders, upright and capable, . . . without bias or prejudice . . . .” Chairman Highway v. Fletcher, 153 Va. 43, 46-47, 149 S.E. 456, 457 (1929).
Consequently, we have held that “it is of paramount importance that the commissioners avoid even the appearance of impropriety in order to assure public confidence in condemnation proceedings.” State Highway Comm’r v. Garland, 223 Va. 701, 705, 292 S.E.2d 355, 358 (1982). The maintenance of that public confidence necessitates the absence of any suspicion that the commissioners might be improperly influenced, or affected by a relationship to the parties, or by any other extraneous matters. May v. Crockett, 202 Va. 438, 440-441, 117 S.E.2d 648, 649-50 (1961).
It is extremely unlikely that the public would have confidence in the judgment of a commissioner whose livelihood depended, to any degree, upon an existing business relationship with a party to the *440case on trial, even though the commissioner may in fact be a person of the utmost integrity, determined to perform his duty in an upright and unbiased manner. For that reason, I would draw the line at an ongoing business relationship, even though the trial court might conclude that the prospective commissioner was in fact unbiased.